United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4230
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Pastor Gonzalez, also known as           *      [UNPUBLISHED]
Vincente Santana,                        *
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: May 2, 2000

                                   Filed: May 5, 2000
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Pastor Gonzalez appeals the district court's imposition of a 188-month sentence
after the court vacated Gonzalez's original 262-month sentence. Counsel moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). Having
reviewed the record, we find no nonfrivolous issues, see Penson v. Ohio, 488 U.S. 75,
80 (1988); Anders, 386 U.S. at 744; however, we note a clerical error on page four of
the district court's amended judgment in the sentence under the heading "Additional
Standard Conditions of Supervision." This sentence should be revised to read: "If
deported from the United States, the defendant shall not return to the United States
without authorization."

      Accordingly, we affirm and grant counsel's motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-